UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4002


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SANDY JAMES OATES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cr-00137-WO-1)


Submitted:   August 31, 2015                 Decided:   October 1, 2015


Before DUNCAN, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Stephen T.
Inman, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandy     James      Oates     appeals       his    sentence         after    pleading

guilty   to    possession       of       a    firearm     by    a    convicted      felon,   in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).                                 Finding

no error, we affirm.

       Oates argues that the district court erroneously applied

the    kidnapping          cross-reference,          U.S.       Sentencing          Guidelines

Manual §§ 2K2.1(c)(1)(A), 2X1.1(a), 2A4.1(a), (b)(3) (2013), in

determining      the       advisory      Sentencing        Guidelines        range.        Upon

review of the record and careful consideration of the parties’

arguments      on    appeal,        we       conclude     that       the    district      court

correctly found that Oates possessed a firearm in connection

with the commission of a kidnapping under North Carolina law.

The district court thus did not err in applying the kidnapping

cross-reference.           See United States v. Davis, 679 F.3d 177, 182

(4th Cir. 2012).

       Accordingly, we affirm the judgment of the district court.

We    dispense      with    oral     argument       because         the    facts    and   legal

contentions      are     adequately          presented     in       the    materials      before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                2